DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims earliest priority to US Provisional Application 61895292, filed on Oct 24, 2013. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec 2, 2020 has been entered.
 
Status of the Claims
Claim(s) 56, 59-60, 64-66 and 81-106 is/are pending in this application.  Claims 82-90 and 98-106 are withdrawn. Claims 56, 59-60, 64-66, 81 and 91-97 are under examination.  The current set of claims (dated April 15, 2020) were previously examined and rejected in the Final Office action dated July 22, 2020. While this is a first action after the filing of an RCE, the action has been made final, as per MPEP 706.07(b)    Final Rejection, When Proper on First Action.1

The compound of the claimed invention (herein referred to as compound 1) is identified as:
CAS Registry Number 1310726-60-3

    PNG
    media_image1.png
    260
    273
    media_image1.png
    Greyscale
2

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 56, 59-60, 64-66, 81 and 91-97 remain rejected under 35 U.S.C. 103(a) as being unpatentable over 
Wishart et al. (US Publication 2011/0311474 A1, published December 22, 2011) 
In view of Walpole et al. BMC Public Health 2012, 12:439, pages 1-6.
Claim 56 is directed to a method of treating an inflammatory or autoimmune condition in a human, comprising orally administering a dosing regimen of (3S,4R)-3-ethyl-4-(3H-imidazo[ 1,2-a ]pyrrolo[2,3-e ]pyrazin-8-yl)-N(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide free base (herein identified in this action as compound 1)

    PNG
    media_image2.png
    235
    270
    media_image2.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, over a treatment period in an amount sufficient to achieve and maintain an AUC 0—24 (µg • h/mL), from about 0.10 to about 0.50 of compound 1 free base, wherein the inflammatory or autoimmune condition is treated.
It is pointed out that an AUC 0—24 (µg • h/mL),range of 0.10-1.1 (that encompasses the claimed range of about 0.1 to about 0.50) is taught to be achieved by a compound 1 dose of 3-24 mg, see specification page 25, middle of page, reproduced below. 

    PNG
    media_image3.png
    279
    797
    media_image3.png
    Greyscale

As required by claim 56, Wishart teaches claimed compound 1, for the treatment of disease, see page 282, Table AA.1, first compound, therein identified as AA.1.160. 

    PNG
    media_image4.png
    199
    531
    media_image4.png
    Greyscale

Wishart teaches the synthesis and characterization of claimed compound 1, via column retention time and Mass Spec. data, see above. Wishart teaches the chemical synthesis of this compound as per Examples 36-37, starting on page 481, paragraphs 2175-2191, see below. 

    PNG
    media_image5.png
    378
    254
    media_image5.png
    Greyscale

Regarding claim 56, Wishart teaches the treatment of the inflammatory disease, rheumatoid arthritis (RA) with its claimed compounds, see paragraphs 723, 724, 738, 741 and 743. More specifically, Wishart teaches the treatment of moderate to severe RA with its claimed compounds, see paragraph 743.  
	While Wishart teaches the synthesis and identification of compound 1 and use of its compounds for the treatment of inflammatory diseases such as RA, it does not explicitly recite an example of using compound 1 for the treatment of inflammatory diseases, such as RA, or the AUC limitation.
	The rationale to support a finding of obviousness are the prior art elements (average weight of adult males as per Walpole and the various teachings of Wishart regarding dose and claimed compound 1) according to known methods (the methods of Wishart, optimizing doses, selection of Jak1 inhibition over Jak 2 inhibition, etc., in vitro rat models) to predictably arrive at the claimed invention.
	To address the lack of a specific example of treating an inflammatory disease (such as RA) with compound 1, it is noted that, Wishart does exemplify and teach compound 1 as required by claim 56. Further, Wishart teaches the identification and dosing of in vivo models to allow the skilled artisan to arrive at the claimed method of treatment invention via routine optimization as follows.
	The adjustment of particular conventional working conditions (e.g., dosage or concentration of a given compound or composition, pH or pharmaceutical excipient, carrier or form of a pharmaceutical composition) is deemed merely a matter of judicious selection and routine optimization of a result-effective parameter that is well within the purview of the skilled artisan as per Wishart’s teachings.
	Wishart teaches experimental examples to allow the skilled artisan to routinely experiment and optimize its exemplary compound such as compound 1 (the claimed compound identified and synthesized by Wishart, as noted above), for use in the treatment of inflammatory diseases (RA) of the invention’s claim 56. 
	For example, see paragraph 807 teaching the dosing of the JAK1 inhibiting compounds to maximize therapeutic effect and minimizing toxic effects. 
	Wishart teaches measurement of Fcy receptor inhibition as a test for inflammation in rat models, see paragraphs 1009-1010. 
	Wishart also teaches chronic in vivo effects of its compounds on arthritis disease models (rats), using Adjuvant Induced Arthritis (AIA ) in Lewis rats, Collagen Induced Arthritis (CIA) in Lewis rats (see paragraphs 1014-1015) and OVA Induced Rat Asthma Model (see paragraphs 1016-1020). 
	Further, Wishart teaches various in vitro methods (Time-Resolved Fluorescence Resonance Energy Transfer (trFRET)) to test its compounds as Jak1, Jak3, kinase inhibitors, see paragraphs 973-975. The skilled artisan could routinely optimize determining which of its compounds, such as compound 1, are candidates to be used in a subject in need of treatment of RA. Further, see paragraphs 976-1006, for a description of other in vitro assays.
	To address the AUC limitation of claim 56, as noted above, said AUC it is noted that the invention’s specification teaches that an AUC of 0.1 to 1.1 (µg • h/mL), (which encompasses the claimed range from about 0.10 to about 0.50)  is achievable when given at doses of 3 mg to 24 mg, see specification page 25, middle of page. 
	Wishart teaches an example where test compounds are orally dosed from 0.01-100 mg/kg, in cytokine (IL-2) rat models (0.125 kg to 0.150 kg), see paragraph 1007. 
	Given the average weight of a human ranges from 57.7 kg (Asia) to 80.7 kg (North America) with an average body mass of 74.6 (see Walpole, Table 3, page 3 of 6) it would be obvious for one of ordinary skill in the art to dose humans at a range of 3-24 mg as Wishart teaches a dose ranged based on weight of 74.6 kg (and a range of 0.1 mg/kg to 0.3 mg/kg), which results in a total dose of 7.46 mg to 22.38 mg. 
	Because the total dose range of 7.46 mg to 22.38 mg overlaps with range of 3-24 mg of the specification that results in the claimed AUC range, the combination of Wishart and Walpole would render the claimed AUC range obvious, as such AUC range would occur at dose ranges known to one of ordinary skill in the art. 
	Additionally, Wishart notes that these doses were used to study cytokine production in said rat subjects (Id.), where the skilled artisan would understand the relationship between cytokine production and doses given as they relate to a therapeutic effect on treating inflammatory or autoimmune diseases as claimed.
	Thus, based on the in vitro inhibitor examples and in vivo examples to treat arthritis noted above, it would be routine for the skilled artisan to routinely optimize the selection of therapeutic compound such as compound 1, and routinely adjust the dose and its dose scheduling to achieve the claimed AUC range, so as to arrive at the claimed invention.
Regarding claims 59-60, 81 and 92-94, and the limitations of an inflammatory, autoimmune condition, such as rheumatoid arthritis (RA), Wishart teaches the treatment of RA, see paragraphs 723, 724, 738, 741 and 743.
Regarding claims 64 and 95 wherein the RA is moderately to severely active RA, Wishart teaches the treatment of moderate to severe RA, see paragraph 743.  
Regarding claims 65 and 96 wherein the RA associated bone erosion in an adult is inhibited, Wishart teaches the use of rat models suffering from left hind paw bone erosion to study the in vivo effects of its claimed JAK1 compounds, see paragraph 113.
Claims 66 and 97 discloses the adult with newly diagnosed RA is inadequately responding to DMARDS, or has discontinued therapy because of lack of response. 
While not explicitly reciting the discontinuation of therapy due to inadequate response from DMARDS agents listed in claims 66 and 97, the skilled artisan would have the rationale to use compound 1 as opposed to other known DMARDs treatments of RA.  If DMARDS therapy is ineffective or discontinued because of a lack of a response, it would be obvious to treat RA with compound 1 as per Wishart.  
Further, see paragraph 807 teaching the dosing of the JAK1 inhibiting compounds to maximize therapeutic effect and minimizing toxic effects. It would be obvious to treat RA with the compound 1 as Wishart teaches to do so to maximize therapeutic effect and minimize toxic effect, especially if the patient is not responding to DMARDS therapy.
The adjustment of particular conventional working conditions (e.g., dosage or concentration of a given compound or composition, to calculate adequate response, pH or pharmaceutical excipient, carrier or form of a pharmaceutical composition) is deemed merely a matter of judicious selection and routine optimization of a result-effective parameter that is well within the purview of the skilled artisan.
It would be routine for the skilled artisan to choose compound 1 to treat RA as per the cited art, see especially paragraphs 723, 724, 738, 741 and 743 of Wishart.  See also paragraph 807 of Wishart noting the amelioration of symptoms in a patient with the JAK1 inhibiting compounds disclosed therein.  
Regarding claim 91, while Wishart does not explicitly recite the claimed steady level of compound 1 in terms of AUC0-24. However as noted above, Wishart teaches an example where test compounds are orally dosed from 0.01-100 mg/kg, in cytokine (IL-2) rat models (0.125 kg to 0.150 kg), see paragraph 1007. 
	Given the average weight of a human ranges from 57.7 kg (Asia) to 80.7 kg (North America) with an average body mass of 74.6 (see Walpole, Table 3, page 3 of 6) it would be obvious for one of ordinary skill in the art to dose humans at a range of 3-24 mg as Wishart teaches a dose ranged based on weight of 74.6 kg (and a range of 0.1 mg/kg to 0.3 mg/kg), which results in a total dose of 7.46 mg to 22.38 mg. 
	Because the total dose range of 7.46 mg to 22.38 mg overlaps with range of 3-24 mg of the specification that results in the claimed AUC range, the combination of Wishart and Walpole would render the claimed AUC range obvious, as such AUC range would occur at dose ranges known to one of ordinary skill in the art. 
The adjustment of particular conventional working conditions (e.g., dosage or concentration of a given compound or composition to note pharmacokinetic effect, pH or pharmaceutical excipient, carrier or form of a pharmaceutical composition) is deemed merely a matter of judicious selection and routine optimization of a result-effective parameter that is well within the purview of the skilled artisan. 
Therefore, the invention as a whole was prima facie obvious at the time it was invented. 

New Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 56, 59-60, 64-66, 81 and 91-97 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 5 of US Patent 8426411 B2 and Wishart et al. (US Publication 2011/0311474 A1, published December 22, 2011), in view of Walpole et al. BMC Public Health 2012, 12:439, pages 1-6.
Claim 56 is directed to a method of treating an inflammatory or autoimmune condition in a human, comprising orally administering a dosing regimen of (3S,4R)-3-ethyl-4-(3H-imidazo[ 1,2-a ]pyrrolo[2,3-e ]pyrazin-8-yl)-N(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide free base (herein identified in this action as compound 1)
 
    PNG
    media_image2.png
    235
    270
    media_image2.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, over a treatment period in an amount sufficient to achieve and maintain a substantially steady AUC0-24(µg• h/ml) of between 0.10 and 0.50, inclusive, compound 1 of base in the human, wherein the inflammatory or autoimmune condition is treated.
US Patent 8426411 B2 generally claims compound 1 (see especially claims 1, 4 and 5), with overlapping scope.  
Regarding the treatment of RA, it is noted that such limitations are taught by Wishart. Regarding claim 56, Wishart teaches the treatment of rheumatoid arthritis (RA) with its claimed compounds, see paragraphs 723, 724, 738, 741 and 743. Wishart teaches the treatment of moderate to severe RA with its claimed compounds, see paragraph 743.  
As required by claim 56, Wishart teaches claimed compound 1, for the treatment of disease, see page 282, Table AA.1, first compound, therein identified as AA.1.160. 

    PNG
    media_image4.png
    199
    531
    media_image4.png
    Greyscale

Wishart teaches the synthesis and characterization of claimed compound 1, via column retention time and Mass Spec. data, see above. Wishart teaches the chemical synthesis of this compound as per Examples 36-37, starting on page 481, paragraphs 2175-2191, see below. 

    PNG
    media_image5.png
    378
    254
    media_image5.png
    Greyscale

Regarding claim 56, Wishart teaches the treatment of the inflammatory disease, rheumatoid arthritis (RA) with its claimed compounds, see paragraphs 723, 724, 738, 741 and 743. More specifically, Wishart teaches the treatment of moderate to severe RA with its claimed compounds, see paragraph 743.  
	While Wishart teaches the synthesis and identification of compound 1 and use of its compounds for the treatment of inflammatory diseases such as RA, it does not explicitly recite an example of using compound 1 for the treatment of inflammatory diseases, such as RA, or the AUC limitation to determine dose. To address the AUC limitation of claim 56, as noted above, said AUC limitation to determine dose has minimal patentable weight due to its indefinite nature.
	To address the lack of a specific example of treating an inflammatory disease with compound 1, it is noted that, Wishart does exemplify and teach compound 1 as required by claim 56. Further, Wishart teaches the identification and dosing of in vivo models to allow the skilled artisan to arrive at the claimed method of treatment invention via routine optimization as follows.
	The adjustment of particular conventional working conditions (e.g., dosage or concentration of a given compound or composition, pH or pharmaceutical excipient, carrier or form of a pharmaceutical composition) is deemed merely a matter of judicious selection and routine optimization of a result-effective parameter that is well within the purview of the skilled artisan as per Wishart’s teachings.
	Wishart teaches experimental examples to allow the skilled artisan to routinely experiment and optimize its exemplary compound such as compound 1 (the claimed compound identified and synthesized by Wishart, as noted above), for use in the treatment of inflammatory diseases (RA) of the invention’s claim 56. 
	For example, see paragraph 807 teaching the dosing of the JAK1 inhibiting compounds to maximize therapeutic effect and minimizing toxic effects. 
	Further, Wishart teaches various in vitro methods (Time-Resolved Fluorescence Resonance Energy Transfer (trFRET)) to test its compounds as Jak1, Jak3, kinase inhibitors, see paragraphs 973-975. The skilled artisan could routinely optimize determining which of its compounds, such as compound 1, are candidates to be used in a subject in need of treatment of RA. Further, see paragraphs 976-1006, for a description of other in vitro assays.
	To address the AUC limitation of claim 56, as noted above, said AUC it is noted that the invention’s specification teaches that an AUC of 0.1 to 1.1 (µg • h/mL), (which encompasses the claimed range from about 0.10 to about 0.50)  is achievable when given at doses of 3 mg to 24 mg, see specification page 25, middle of page. 
	Wishart teaches an example where test compounds are orally dosed from 0.01-100 mg/kg, in cytokine (IL-2) rat models (0.125 kg to 0.150 kg), see paragraph 1007. 
	Given the average weight of a human ranges from 57.7 kg (Asia) to 80.7 kg (North America) with an average body mass of 74.6 (see Walpole, Table 3, page 3 of 6) it would be obvious for one of ordinary skill in the art to dose humans at a range of 3-24 mg as Wishart teaches a dose ranged based on weight of 74.6 kg (and a range of 0.1 mg/kg to 0.3 mg/kg), which results in a total dose of 7.46 mg to 22.38 mg. 
	Because the total dose range of 7.46 mg to 22.38 mg overlaps with range of 3-24 mg of the specification that results in the claimed AUC range, the combination of Wishart and Walpole would render the claimed AUC range obvious, as such AUC range would occur at dose ranges known to one of ordinary skill in the art. 
	Additionally, Wishart notes that these doses were used to study cytokine production in said rat subjects (Id.), where the skilled artisan would understand the relationship between cytokine production and doses given as they relate to a therapeutic effect on treating inflammatory or autoimmune diseases as claimed.
	Thus, based on the in vitro inhibitor examples and in vivo examples to treat arthritis noted above, it would be routine for the skilled artisan to routinely optimize the selection of therapeutic compound such as compound 1, and routinely adjust the dose and its dose scheduling to achieve the claimed AUC range, so as to arrive at the claimed invention.
	Wishart teaches measurement of Fcy receptor inhibition as a test for inflammation in rat models, see paragraphs 1009-1010. 
	Wishart also teaches chronic in vivo effects of its compounds on anc arthritis disease models (rats), using Adjuvant Induced Arthritis (AIA ) in Lewis rats, Collagen Induced Arthritis (CIA) in Lewis rats (see paragraphs 1014-1015) and OVA Induced Rat Asthma Model (see paragraphs 1016-1020). 
	Thus, based on the in vitro inhibitor examples and in vivo examples to treat arthritis noted above, it would be routine for the skilled artisan to routinely optimize the selection of therapeutic compound such as compound 1, and routinely adjust the dose and its dose scheduling, so as to arrive at the claimed invention.
Regarding claims 59-60, 81 and 92-94, and the limitations of an inflammatory, autoimmune condition, such as rheumatoid arthritis (RA), Wishart teaches the treatment of RA, see paragraphs 723, 724, 738, 741 and 743.
Regarding claims 64 and 95 wherein the RA is moderately to severely active RA, Wishart teaches the treatment of moderate to severe RA, see paragraph 743.  
Regarding claims 65 and 96 wherein the RA associated bone erosion in an adult is inhibited, Wishart teaches the use of rat models suffering from left hind paw bone erosion to study the in vivo effects of its claimed JAK1 compounds, see paragraph 113.
Claims 66 and 97 discloses the adult with newly diagnosed RA is inadequately responding to DMARDS, or has discontinued therapy because of lack of response. 
While not explicitly reciting the discontinuation of therapy due to inadequate response from DMARDS agents listed in claims 66 and 97, the skilled artisan would have the rationale to use compound 1 as opposed to other known DMARDs treatments of RA.  
Further, see paragraph 807 teaching the dosing of the JAK1 inhibiting compounds to maximize therapeutic effect and minimizing toxic effects. The adjustment of particular conventional working conditions (e.g., dosage or concentration of a given compound or composition, to calculate adequate response, pH or pharmaceutical excipient, carrier or form of a pharmaceutical composition) is deemed merely a matter of judicious selection and routine optimization of a result-effective parameter that is well within the purview of the skilled artisan.
It would be routine for the skilled artisan to choose compound 1 to treat RA as per the cited art, see especially paragraphs 723, 724, 738, 741 and 743 of Wishart.  See also paragraph 807 of Wishart noting the amelioration of symptoms in a patient with the JAK1 inhibiting compounds disclosed therein.  
Regarding claim 91, while Wishart does not explicitly recite the claimed steady level of compound 1 in terms of AUC0-24. However, as noted above, such limitation is given minimal patentable weight and as noted above, the skilled artisan would routinely optimize the dosing of compound 1 (taught and exemplified by Wishart) based on the various in vitro and in vivo examples. For example, it is noted that Wishart teaches the adjustment and intervals amounts to provide plasma levels of the JAK1 inhibiting compound necessary to maintain kinase modulating effects or minimum effective concentration, see paragraph 808.
The adjustment of particular conventional working conditions (e.g., dosage or concentration of a given compound or composition to note pharmacokinetic effect, pH or pharmaceutical excipient, carrier or form of a pharmaceutical composition) is deemed merely a matter of judicious selection and routine optimization of a result-effective parameter that is well within the purview of the skilled artisan. 
As such, the pending claims of the instant application are obvious in view of the cited prior art.
Response to Attorney Arguments
With regard to both the obviousness rejections over Wishart, the Attorney response dated Dec 12, 2020 states that the range of 0.1 mg/kg to 100 mg/kg (of Wishart) is both broad and prophetic (no actual doses, no actual results), and one of skill would recognize that such a broad range is contemplated to account for the variable potency, selectivity, metabolism, etc. of a wide variety of test compounds.
The Attorney response states that nowhere is the range of where the 0.1 mg/kg to 0.3 mg/kg is disclosed or why this narrower range was selected instead of the broader dose range of 0.01 mg/kg to 100 mg/kg provided in paragraph [1007] of Wishart and upon which the Office so heavily relies. Factual findings are the necessary underpinnings in establishing obviousness. See MPEP § 2141.
In response, while applicant states that the taught Wishart range is broad and prophetic, as stated in the above rejection, Wishart teaches an in vivo example where test compounds are orally dosed from 0.01-100 mg/kg, in cytokine (IL-2) rat models (0.125 kg to 0.150 kg), see paragraph 1007. 
With regard to the double patenting rejections over claims 1, 4, and 5 of U.S. Patent No. 8,426,411 1 (the '411 Patent) and Wishart in view of Walpole, for at least the same reasons set forth above for the obviousness rejection, claims 59-60, 64-
66, 81, and 91-97 are not obvious over claims 1, 4, and 5 of the '411 Patent and Wishart in view of Walpole.
The below comments are in response to both rejections.  While the Attorney response argues against the selection of the narrower range where as Wishart teaches a range of 0.1 to 100 mg/kg, the narrower range nonetheless is encompassed by the teachings of Wishart’s taught broader range of its working example, where one of ordinary skill in the art would look at ranges within those taught to optimize dosages to treat the claimed inflammatory or autoimmune disorders. 
As the invention’s specification teaches a portion of the claimed AUC range achieved by a dose of 3-24 mg, and the combination of Wishart in view of Walpole teaches a dose range of compound 1 encompassed by the dose range of 3-24 mg, this dose range taught by the prior art would result in the claimed AUC, see below rejection.

Conclusion
In summary, no claims are allowed.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/
Examiner, Art Unit 1629                                                                                                                                                                                             
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.
        2 1-Pyrrolidinecarboxamide, 3-ethyl-4-(3H-imidazo[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)-, (3S,4R)-
        Other Names
        	(3S,4R)-3-Ethyl-4-(3H-imidazo[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)-1-pyrrolidinecarboxamide
        	ABT 494
        	Rinvoq
        	Upadacitinib
        	rel-(-)-(3S,4R)-3-Ethyl-4-(3H-imidazo[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide